

116 HR 2078 IH: Stephen Hacala Poppy Seed Safety Act
U.S. House of Representatives
2019-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2078IN THE HOUSE OF REPRESENTATIVESApril 3, 2019Mr. Womack introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the sale of food that is, or contains, unsafe poppy seeds. 
1.Short titleThis Act may be cited as the Stephen Hacala Poppy Seed Safety Act. 2.Findings; purpose (a)FindingsCongress finds as follows: 
(1)Stephen Hacala was a 25-year-old from Fayetteville, Arkansas, who was dearly loved by family and friends when he died from morphine intoxication caused by consumption of contaminated poppy seeds. (2)More than a dozen people in the United States have been confirmed to have died from morphine overdoses from contaminated poppy seeds. 
(b)PurposeIt is the purpose of this Act to prohibit the distribution and sale of contaminated poppy seeds in order to prevent harm, addiction, and further deaths from morphine-laced poppy seeds. 3.Unsafe poppy seeds as adulterants in foodSection 301 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331) is amended by adding at the end the following: 
 
(fff)Selling, or offering to sell, directly to consumers a food that is or contains poppy seeds, including concentrates, metabolites, constituents, or extracts of poppy seeds, that contain levels of morphine, codeine, or other alkaloid compounds that may render the food injurious to health.. 